Per Curiam.
The order of the court below under review in this case contains the following decision, namely: “* * that the act of the General Assembly of Virginia under which the board of supervisors of Louisa county, Va., proposé to issue the $200,000.00 of bonds, entitled “an act to authorize the county of Louisa to borrow money and issue bonds for a sum not exceeding two hundred thousand dollars ($200,-*639000.00),” which act was approved March 16, 1920, and is chapter 213 of said Acts of 1920 (pp. 308-9), is unconstitutional, and that the board of supervisors of Louisa county, Virginia, have no right to issue any bonds under said act, nor to make any levy upon the property in the county of Louisa under the provisions of said act, and that their order of March 12, 1921, is illegal, because of the unconstitutionally of the said act, and the said order is hereby annulled by this court.” -
It appears from the record that the questions raised in the court below with respect .to the validity of the statute aforesaid were based on the position that, as such statute was enacted for the purpose of enabling the county of Louisa to obtain the benefit of the statute contained in Acts 1920, p. 268, entitled “an act to anticipate by counties, or otherwise, the construction of the State highway system,” they are both in conflict with section 184 of the Constitution of Virginia as it stood at the time such statutes were ■enacted and with sections 185 and 187 of such Constitution as they stood and now stand. The court is of opinion that the position mentioned is not well taken; that neither of the statutes in question are .in conflict with the sections of the Constitution of the State aforesaid, but that both of such statutes are constitutional and valid.
The order of the court below under review will,, therefore, be reversed and annulled, and this court will enter such order as that court should have entered, namely, to the effect that the board of supervisors of Louisa county have the right to issue bonds under the aforesaid act approved March 16, 1920 (being chapter 213 of the Acts •of 1920, pp. 308-9), and that the order of such board, aforesaid, of March 12, 1921, is in that and in all pther particulars drawn in question upon this appeal, legal and valid in .all respects.

Reversed.